Citation Nr: 1028533	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to death and indemnity compensation (DIC) pursuant to 
38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1953.  The Veteran died on March [redacted], 2005.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the RO in 
Winston-Salem, North Carolina.

The appellant testified before the undersigned Acting Veterans 
Law Judge at an October 2009 video teleconference hearing.


FINDINGS OF FACT

1.  The Veteran was thrown from his wheelchair on April 7, 2004 
when his wife lost control of his wheelchair while she was 
assisting the Veteran to attend an outpatient appointment at the 
VA Medical Center (VAMC) in Durham, North Carolina.  The Veteran 
sustained a deep laceration of his knee in the fall.

2.  On April 7, 2004 the Veteran underwent VA medical treatment 
for the injury to his left knee, including surgical irrigation 
and debridement of the left knee.  

3.  The Veteran eventually developed a persistent methicillin 
resistant staphylococcus aureus (MRSA) infection in his left 
knee.  The Veteran was treated for this with repeated irrigation 
and debridements of the knee and with antibiotics.  These were 
unsuccessful in curing the MRSA infection.  Above the knee 
amputation was recommended on multiple occasions, but the Veteran 
and, when he no longer had decision making capacity, his wife, 
declined this procedure. 

4.  On February 22, 2005 the Veteran was admitted to a private 
hospital for chronic left aseptic arthritis.  He was there 
started on broad spectrum antibiotics, was subsequently made 
comfort care, and expired on March [redacted], 2005. 

5.  The cause of death set forth on the Veteran's death 
certificate was sepsis, due to or as a result of septic arthritis 
and MRSA infection.

6.  The competent evidence does not show that the Veteran's death 
was caused by hospital care, medical or surgical treatment, or 
examination that was furnished to the Veteran by VA and was 
either (a) the result of careless, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing such care, treatment, or examination, or 
(b) due to an event that was not reasonable foreseeable.


CONCLUSIONS OF LAW

1.  The Veteran's fall from his wheelchair was not caused by 
hospital care, medical or surgical treatment, or examination that 
was furnished to the Veteran by VA.  38 U.S.C.A. § 1151 (West 
2002), 38 C.F.R. § 3.361 (2009)

2.  The care that was provided to the Veteran by VA after his 
injury was appropriate and did not constitute negligence, 
carelessness, lack of proper skill, error in judgment, or fault 
on the part of VA.  The Veteran's MRSA infection and resulting 
sepsis were reasonably foreseeable complications of his injury 
and the treatment for that injury.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).

3.  The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1151 are not met. 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 3.358, 3.361, 3.800 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In this case, the appellant was sent a letter that was dated in 
October 2005 that explained what the evidence needed to show in 
order to establish her entitlement to DIC benefits pursuant to 38 
U.S.C. § 1151.  The October 2005 letter also explained what 
evidence VA was responsible for obtaining on the appellant's 
behalf as well as what evidence she was responsible for providing 
in support of her claim. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary to substantiate their 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the evidence of record 
includes VA treatment records, private treatment records, the 
Veteran's death certificate, written statements from the 
appellant, and a transcript of the appellant's testimony at her 
October 2009 hearing.  The Board obtained a medical opinion 
addressing the propriety of the VA care that was provided to the 
Veteran prior to his death as well as the forseeability of the 
complications that arose after the Veteran's knee injury.  

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA in this case.

II.  DIC Pursuant to 38 U.S.C.A § 1151

The appellant herein, who is the surviving spouse of the Veteran, 
offers two alternative theories of recovery.  First, she alleges 
that VA negligently constructed and/or maintained a sidewalk on 
the Durham VAMC campus because the sidewalk had a steep, unsafe 
grade.  She alleges that VA knew or should have known of the 
allegedly hazardous condition of its property and should have 
either warned her and her husband thereof and provided a safe, 
alternative route to their destination, or provided her and her 
husband with assistance navigating the sidewalk.  The appellant 
alleges that the unsafe condition of the sidewalk caused the 
wheelchair accident in which the Veteran injured his knee and 
that complications from this injury ultimately led to his death.  

Alternatively, the appellant alleges the medical care and 
treatment that was provided to the Veteran by VA after his knee 
injury was careless, negligent, lacked proper skill, constituted 
an error in judgment, or was the product of a similar instance of 
fault on the part of VA in furnishing such care and treatment or 
that the complications from such care and treatment constituted 
an event that was not reasonably foreseeable.

	A.  General Principles of Law

38 U.S.C. § 1151 provides that compensation for disability or 
death may, under certain circumstances, be awarded in the same 
manner as if such disability or death were service connected if 
the disability or death was not the result of the Veteran's 
willful misconduct and was caused by hospital care, medical or 
surgical treatment, or examination that was furnished to the 
Veteran by VA.  38 U.S.C.A. § 1151.  In order for such 
compensation to be awarded, the disability or death must have 
been due to either (a) carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or (b) an event not reasonably 
foreseeable.  Id.  There are also provisions addressing injuries 
incurred during certain rehabilitation programs, see id, but 
these latter provisions are not relevant to the instant case.

To establish causation, the evidence must demonstrate that the 
actual hospital care, medical or surgical treatment, or 
examination that was provided by VA caused the disability or 
death.  It is not sufficient that the Veteran was harmed by an 
event that occurred coincidentally with VA hospital care, medical 
or surgical treatment, or an examination.  See, e.g., Mangham v. 
Shinseki, 23 Vet. App. 284. 286-287 (2009) (citing 38 C.F.R. § 
3.361(c)).  

Additionally, VA hospital care, medical or surgical treatment, or 
examination must not only have actually, but also proximately, 
caused the Veteran's injury or death.  The proximate cause or 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).  

VA hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or the natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progression thereof.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death that was caused by a Veteran's 
failure to follow properly given medical instructions is not 
considered to be caused by VA hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Medical care, treatment, or examination is considered to be due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault by VA, when either (a) 
VA failed to exercise the degree of care expected of a reasonable 
health care provider, or (b) VA furnished the care, treatment, or 
examination without the informed consent of the Veteran or, in 
appropriate cases, that of the Veteran's representative.  38 
C.F.R. § 3.361(d)(1).  

An event that occurs during medical care, treatment, or 
examination that is provided to a Veteran by VA is considered not 
reasonably foreseeable if a reasonable health care provider would 
not have foreseen it.  The event need not have been completely 
unforeseeable or unimaginable but it must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).  

	B.  Negligent Construction/Maintenance of the Sidewalk

According to her written submissions and her testimony at the 
October 2009 hearing, the appellant accompanied the Veteran to a 
scheduled outpatient appointment at the Durham VMAC on April 7, 
2004.  According to the appellant, the Veteran's appointment was 
scheduled at a location that could only by accessed by way of a 
sidewalk that had a steep incline.  The appellant was given 
directions to that location by VA administrative staff but she 
was not warned of the existence of the steep incline; informed of 
a safer, alternative route; or offered assistance navigating the 
sidewalk with her husband's wheelchair (nor did she ask for such 
assistance).  The appellant related that she lost her footing on 
the sidewalk and let go of the Veteran's wheelchair.  The 
wheelchair then rolled down the incline until it hit a pole.  The 
Veteran was thrown from the wheelchair, sustaining a deep 
laceration to his left knee. 

After the accident, the Veteran was taken to the Durham VAMC's 
emergency room and was admitted to the hospital.  Medical records 
indicate that the Veteran was treated with antibiotics and 
irrigation and debridement of his knee.  While the Veteran 
initially seemed to be doing well after receiving treatment and 
was released from the hospital care, he subsequently developed 
drainage from the knee and required further medical care 
including repeated hospitalizations.  He was eventually 
determined to have contracted a MRSA infection which proved 
refractory to treatment.  Medical personnel at VA and a private 
hospital recommended an above the knee amputation which the 
Veteran declined.  The Veteran subsequently died of sepsis.  A 
private physician provided the appellant with a letter relating 
the Veteran's death to complications that arose out of the 
initial injury to his left knee.  A risk manager from the Durham 
VAMC also opined that the Veteran's death resulted from 
complications of this injury.

The appellant's theory concerning the sidewalk and the facts 
supporting that theory do not permit recovery under 38 U.S.C. § 
1151.  This statute provides compensation only for disability or 
death that results from VA "hospital care, medical or surgical 
treatment, or examination."  Id.  The construction and 
maintenance of real property owned or maintained by VA, or 
failures to warn or provide assistance with respect to alleged 
hazards located on such property, are not encompassed within 
"hospital care, medical or surgical treatment, or examination."  
See, e.g., Loving v. Nicholson, 19 Vet. App. 96 (2005) (an injury 
incurred when a metal ceiling grate or panel fell on a Veteran 
during a medical appointment was not due to hospital care, 
medical or surgical treatment, or examination).  As in Loving, 
here the Veteran's fall and resulting knee injury were 
coincidental to his medical treatment at VAMC Durham, not caused 
by it.  See id at 100.  38 U.S.C. § 1151 "does not address 
disabilities that are merely coincidental with the receipt of VA 
treatment." Mangham, 23 Vet. App. at 287 (quoting Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993). 



	C.  Medical Care Provided to the Veteran

The Veteran's medical records show that after he fell on the 
sidewalk on April 7, 2004, the Veteran was brought to the 
emergency room at the Durham VAMC and admitted to the hospital.  
The injury exposed the patellar tendon and required levage.  This 
was done and the Veteran was released the following day.  The 
Veteran was prescribed an antibiotic to use for 10 days.  He was 
doing well with no fevers, chills, or expressible drainage when 
he returned to VAMC Durham for a post-operative follow up visit 
on April 16, 2004.  However, on April 24, 2004 he began to 
experience difficulty controlling his diabetes, fever, chills, 
and increased pain in his left knee.  The appellant testified 
that she called the VAMC at that time but she was placed on hold 
for too long so she hung up and did not call back.

The Veteran was seen in the primary care clinic on April 28, 2004 
at which time expressible purulent drainage of the knee was 
noted.  As a result, the Veteran was readmitted to the hospital 
and left knee irrigation and debridement was performed.  He 
developed a septic knee and was given an intravenous antibiotic 
(Unasyn) followed by the addition of vancomycin and 
ciprofloxacin.  The synovial fluid was noted to be growing 
staphylococcus aureus which was subsequently found to be MRSA.

The Veteran continued to have poor glycemic control and was 
transferred to the surgical intensive care unit, where his 
condition deteriorated with increasing temperature, hypoxia, 
leukocytosis, and tachycardia.  The Veteran underwent another 
irrigation and debridement of his knee on May 2, 2004.  He 
continued to experience tachycardia and poor glycemic control and 
had a non-ST segment elevation myocardial infarction. As a 
result, he was transferred to the critical care unit.  He was 
continued on vancomycin to control his knee infection.  He was 
treated with heparin, aspirin, and a beta blocker.  Cardiac 
catheterization was considered but after discussion with the 
patient's family it was determined that there would be little 
benefit to the patient given his high risk for surgery.  He also 
required a thoracentesis of a right pleural effusion that was 
complicated by an asymptomatic right apical pneumothorax. 

The patient eventually stabilized and was transferred to the 
floor on May 11, 2004 with medical issues including the continued 
need for intravenous vancomycin.  He was admitted to the medical 
intensive care for colonic decompression after he developed 
cecal/colonic dilation.  He was seen by renal doctors because of 
a creatnine rise.  The orthopedic service determined that the 
Veteran's knee would was still not healing well and another 
irrigation and debridement was performed on May 28, 2004.  The 
Veteran was noted to have developed septic arthritis and an above 
the knee amputation was recommended.  

The Veteran continued to have chronic renal insufficiency and 
developed pulmonary edema and was transferred back to the 
critical care unit on May 30, 2004.  Treatment notes indicate 
that the definitive treatment for the Veteran septic arthritis 
was above the knee amputation.  The Veteran and his wife 
preferred medical management of the knee infection.

A cardiac catherization was performed after the Veteran 
stabilized and his renal function improved.  This revealed severe 
coronary artery disease but the Veteran was not then a surgical 
candidate due to nutritional problems and his persistent 
infection.  He continued to be treated for his knee infection 
with vancomycin.  Eventually he stabilized sufficiently to be 
transferred back to the medical unit on June 10, 2004, where he 
developed pneumonia and bacteremia which were both treated.  The 
Veteran was to continue vancomycin until June 29, 2004 but his 
treatment had to be cut short by two doses because the Hickman 
site became problematic.  He completed treatment with doxycycline 
on July 8, 2004 and he was discharged on July 9, 2004.

The Veteran was readmitted to the Durham VAMC on September 8, 
2004.  The Veteran continued to have cardiac and gastrointestinal 
symptoms.  Another irrigation and debridement of the knee was 
done after the Veteran refused above the knee amputation.  The 
Veteran was informed that a cure of his MRSA infection would not 
be possible with antibiotics alone and that an above the knee 
amputation was the only curative option at that point.  The 
Veteran continued to refuse the procedure so treatment focused on 
MRSA suppression with the goal of treatment being simple 
suppression of the infection rather than a cure.  The Veteran was 
therefore continued on vancomycin and, subsequently, minocycline.  
The Veteran was discharged to a nursing home in mid-October 2004.

The Veteran was readmitted to VAMC Durham on January 17, 2005 for 
further management of his left knee infection as well as a right 
heel infection.  The Veteran was again provided the option of an 
above the knee amputation but he refused this treatment.  He also 
refused amputation of his right foot which was found to be 
gangrenous and necrotic.  The Veteran was treated with 
antibiotics and discharged back to the rehabilitation center.

On February 22, 2005 the Veteran was admitted to a private 
hospital through the emergency department.  He was noted to have 
a long history of aseptic arthritis for which he refused 
amputation multiple times.  He was started on broad spectrum 
antibiotics as his health continued to deteriorate.  Amputation 
was again recommended, although the private hospital physician 
observed that due to the poor state of the Veteran's health that 
might not even heal.  The Veteran's family, who had assumed 
decision making authority for the Veteran, refused amputation.  
The Veteran was made comfort care and expired on March [redacted], 2005.  
The cause of death listed on the death certificate was sepsis due 
to septic arthritis and a MRSA infection.

A risk manager at the Durham VAMC was asked by the RO to review 
the appellant's claim.  In her opinion, a review of the Veteran's 
medical records did not reveal any deficiencies in his care.  She 
also noted that the Veteran did not follow medical advice when he 
refused amputation, and although it was a risky procedure it was 
more likely than not that the Veteran would have survived if he 
underwent the amputation.  The Veteran and his wife also declined 
placement of a gastric tube although this was necessary due to 
the Veteran's small bowel ileus and need to receive an elemental 
diet to support his nutrition.  

The Board obtained a medical opinion, dated in January 2010, 
concerning the care that was provided to the Veteran by VA 
between the time of the injury to his knee and his death.  The 
physician opined that a MRSA infection is a recognized 
complication of the type of knee injury that the Veteran 
sustained in his fall and it is also a recognized complication of 
knee surgery.  The physician opined that although he was unable 
to determine whether the Veteran contracted MRSA at the time of 
his initial injury or during surgery, the fact that he contracted 
this infection was not evidence of negligence, lack of proper 
skill, or otherwise inadequate care on the part of VA.  The 
physician noted that the Veteran was properly provided 
antibiotics at the time of his surgery and immediately 
thereafter.

The physician also found no evidence of improper care in the 
Veteran's subsequent hospitalizations at VAMC Durham.  The 
physician noted that VA personnel promptly recognized and 
appropriately treated the Veteran's infection.  He noted that 
vancomycin is the first line agent for MRSA infection and that it 
was therefore appropriate to use this drug to treat the Veteran.  
Ciprofloxacin was also appropriately administered.  The physician 
noted that during this and subsequent hospitalizations, VA 
physicians made every effort to eradicate the infection through 
multiple surgeries and antimicrobial therapy.  Unfortunately, the 
Veteran's infection was unresponsive to treatment so amputation 
was recommended which the patient refused on multiple occasions.  
If he had agreed to this procedure, it was highly likely to have 
eradicated the infection and prevented death related to the 
infection.  

The physician noted in summary that the medical care that the 
Veteran received was appropriate for his condition.  The 
inability of antimicrobial therapy combined with surgical 
debridement to eliminate the infection is well within the scope 
of expected outcomes for chronic septic arthritis and 
osteomyelities, which not uncommonly will necessitate amputation 
to achieve a cure.  There is no medical opinion to the contrary 
in the claims file.  

The Veteran's wife testified at the October 2009 hearing that she 
believed VA provided negligent medical care to her husband 
because they left a piece of "foam" in his knee that was later 
removed by a nurse.  The Veteran's medical records do not 
indicate that foam of any type was left in the Veteran's knee or, 
if it was, that this caused any complications of the Veteran's 
illness.  There is no medical opinion indicating that this foam, 
if it was in fact left in the Veteran's knee, in any way 
contributed to his demise.  The appellant's representative also 
argued that the Veteran was released from the hospital 
prematurely after his initial injury.

The evidence does not show that the Veteran's death was actually 
and proximately caused either by an unforeseeable event or by 
VA's failure to render appropriate care to the Veteran or to 
obtain his informed consent for treatment.  With respect to the 
foreseeability of the Veteran's infection and the complications 
thereof, the physician who provided the January 2010 opinion 
opined that MRSA infection was a recognized complication of the 
Veteran's left knee injury and the surgery on his left knee.  As 
noted previously, for purposes of 38 U.S.C. § 1151 and its 
implementing regulations, an unforeseeable event must be an 
occurrence that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  38 
C.F.R. § 3.361(d)(2).  The failure of the Veteran's MRSA 
infection to respond to surgical irrigation and debridement and 
antibiotic therapy was also described as an ordinary risk 
associated with such infection.  The Veteran's death was a 
foreseeable complication of his MRSA infection, which led to 
septic arthritis, insofar as the medical evidence showed that the 
only way to cure a MRSA infection with septic arthritis that is 
unresponsive to surgical debridement and medical management is 
amputation, which the Veteran refused.  

The evidence also does not show that the VA failed to use 
reasonable care in treating the Veteran, or that this proximately 
led to his death.  Both the Durham VAMC risk manager and the 
physician who provided the January 2010 opinion reviewed the 
Veteran's medical records and concluded that the treatment that 
was provided to him was appropriate.  There is no competent 
evidence to the contrary; although the appellant and her 
representative opined that they believe that the Veteran's care 
was inappropriate, there is no evidence that they are familiar 
with the relevant standards of care or that they have the medical 
expertise that is necessary to provide an opinion concerning 
either the propriety of a particular treatment decision or the 
proximate consequences of such a decision.  

While it is true that amputation was medically indicated and was 
not carried out, this was pursuant to the instructions of the 
Veteran and, later, his family members (including the appellant).  
The evidence as documented in the Veteran's medical records shows 
that the Veteran and the appellant were informed that the 
Veteran's infection was unlikely to be cured absent amputation, 
and, later, that this was the only available means that was left 
for achieving a cure.  Despite this information, they chose to 
refuse this treatment.  There is no evidence suggesting that the 
Veteran, or those he appointed to act on his behalf after he lost 
decision making capacity, were incompetent to make that treatment 
decision.  Therefore, there was no lack of informed consent.  
Furthermore, at the time of the Veteran's refusals, ethics 
consults were obtained with the result being that the medical 
providers were advised to follow the instructions of the Veteran 
and his family.  It is also noted that both the risk manager and 
the physician who provided the January 2010 opinion concluded 
that it was highly likely that the Veteran would have survived if 
he had agreed to the amputation.  As previously discussed, 
additional disability or death that was caused by a Veteran's 
failure to follow properly given medical instructions is not 
considered to be caused by VA hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Insofar as the Veteran's death was not shown to have caused by 
hospital care, medical or surgical treatment, or examination, 
that was performed without informed consent or that was careless, 
negligent, erroneous, or otherwise faulty, and was not 
unforeseeable, there is no basis for the award of DIC pursuant to 
38 U.S.C. § 1151.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against her claim. See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.


ORDER

Entitlement to DIC pursuant to 38 U.S.C. § 1151 is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


